DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement
Applicant’s preliminary amendment filed on July 2, 2019 is acknowledged. Accordingly claims 23-39 and 32-38 is acknowledged.

Claim Objections
Claims 23-39 and 32-38 is objected to because of the following informalities: After Claim 39, Applicant number claims 40 to 46 as claims 32-38.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non- statutory subject matter. Claims 31-38 disclose a "one or more machine readable storage media" comprising plurality of instructions stored thereon, but the specification discloses machine readable medium to include communication network, which can be signal propagation medium. A signal propagation medium is a non-statutory subject matter. (See MPEP 2106). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 23-39 and 32-38, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,339,275 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 1 and 12 of the U.S. Patent No. 10,339,275 B2 is obvious variants or verbatim copy of claims 23, 31 and 39 of the current application. 
Claim 2 and 13 of the U.S. Patent No. 10,339,275 B2 is obvious variants or verbatim copy of claims 24 and 32 of the current application
Claims 3 and 14 of the U.S. Patent No. 10,339,275 B2 is obvious variants or verbatim copy of claims 25 and 33 of the current application
Claims 4 and 15 of the U.S. Patent No. 10,339,275 B2 is obvious variants or verbatim copy of claims 26 and 36 of the current application
Claims 5 and 16 of the U.S. Patent No. 10,339,275 B2 is obvious variants or verbatim copy of claims 27 and 35 of the current application
Claims 6 and 18 of the U.S. Patent No. 10,339,275 B2 is obvious variants or verbatim copy of claims 28 and 36 of the current application
10,339,275 B2 by adding and/or substituting the limitations resulting generally in the claims of the present application since the present application and the claims recited in U.S. Patent No. 10,339,275 B2 actually perform the same or similar function. It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963; Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-39 and 32-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thoma U.S. Patent Application Publication No. 2002/0152393 A1

As per claims 23, 31 and 39, Thoma discloses a method of operation on a client device having a rights manager, the method comprising:
	receiving by the client device, from a license server, a challenge to confirm that the client device successfully applied a license defining rights to certain contents on the client device, wherein receiving the challenge includes receiving an encrypted communication intended for the client device (0061, which discloses that “The content server 18 sends 126 the solved challenge and transfer ticket 90a back to terminal device 12.  The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.  The e-content can be read after completion of the above process 120.”);
obtaining the license and a targeted challenge identifier targeting the client device via decoding the encrypted communication by the rights manager of the client device (0061, which discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.”);
applying the license to define rights to the certain contents on the client device (0061, which discloses that “The terminal device 12 checks 127 challenge and transfer ticket 90a and finally activates 128 an e-content license.  The e-content can be read after completion of the above process 120.”); and
confirming, by the rights manager, that the encrypted communication was not intercepted by a spoofing device and that the client device successfully applied the license, wherein the confirming includes communicating the targeted challenge identifier to the license server (0062, which discloses that “The terminal device 12 encrypts 138 the transfer ticket 90a with private key and generates an arbitrary, random number (i.e., challenge 91).  The terminal device 12 stores 140 the random number in its license table, until registration is completed.  The terminal device 12 encrypts 142 the random number with the public key, and sends a packet to content server 18, comprising the unique request ID, unique device ID, encrypted transfer ticket 90a and encrypted challenge.”).
What Thoma does not explicitly use is the claimed rights manager. Thoma however discloses digital rights management which by implication implements rights management. Accordingly it would have been obvious to one of ordinary skill in the art to substitute the digital rights management as disclosed by Thoma with the claimed rights manager of the present application.
As per claim 24 and 32, Thoma further discloses the method, wherein the targeted challenge identifier comprises a resource locator identifying a confirmation resource provided by the license server, and wherein the communicating the targeted challenge identifier to the license server comprises accessing the confirmation resource (0061).

As per claim 25 and 33, Thoma further discloses the method, wherein the targeted challenge identifier further comprises a unique identifier identifying the license (0050; 0053; 0058).

As per claim 26 and 34, Thoma further discloses the method, wherein the unique identifier identifying the license is obtained or derived from the license (0050; 0053; 0058).

As per claim 27 and 35, Thoma further discloses the method, wherein the license comprises a revocation license (0008), and
wherein applying the license comprises applying the revocation license to revoke rights to the certain contents on the client device (0008).

As per claims 28 and 36, Thoma further discloses the method, wherein obtaining the license and the targeted challenge identifier comprises decrypting the encrypted communication using a private key of the client device (0033).

As per claim 29 and 37, Thoma further discloses the method, wherein the targeted challenge identifier comprises a uniform resource locator (URL) that includes an address of another server, different from the license server, and a unique identifier that uniquely identifies the license (see fig. 1 and associated text; 0079).

As per claim 30 and 38, Thoma further discloses the method, wherein communicating the targeted challenge identifier to the license server comprises accessing the another server using the URL (see fig. 1 and associated text; 0079).

As per claim 32, Thoma further discloses the client device, wherein the targeted challenge identifier comprises a resource locator identifying a confirmation resource provided by the license server, and wherein to communicate the targeted challenge identifier to the license server comprises to access the confirmation resource (0061).

As per claim 33, Thoma further discloses the client device, wherein the targeted challenge identifier further comprises a unique identifier that identifies the license (0050; 0053; 0058).

As per claim 34, Thoma further discloses the client device, wherein the unique identifier that identifies the license is obtained or derived from the license (0050; 0053; 0058).

As per claim 35, Thoma further discloses the client device, wherein the license comprises a revocation license (0008), and
wherein to apply the license comprises to apply the revocation license to revoke rights to the certain contents on the client device (0008).

As per claim 36, Thoma further discloses the client device, wherein to obtain the license and the targeted challenge identifier comprises to decrypt the encrypted communication using a private key of the client device (0033).

As per claim 37, Thoma further discloses the client device, wherein the targeted challenge identifier comprises a uniform resource locator (URL) that includes an address of another server, different from the license server, and a unique identifier that uniquely identifies the license (see fig. 1 and associated text; 0079).

As per claim 38, Thoma further discloses the one or more machine-readable storage media, wherein to communicate the targeted challenge identifier to the license server comprises to access the another server using the URL (see fig. 1 and associated text; 0079).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        September 23, 2019